Citation Nr: 1403108	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as secondary to service-connected prostate cancer status post radical prostatectomy, for accrued benefits purposes only.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He died in November 2009, and his surviving spouse has been substituted as the appellant for purposes of processing the appeal to completion.  38 U.S.C.A. § 5121A (Supp. 2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the claim for service connection for esophageal cancer.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Reasons for Remand: To afford the appellant adequate notice and to obtain an additional medical opinion.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the appellant is applying for accrued benefits and therefore, pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007), VA must provide an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Here, the RO adjudicated the claim and issued a rating decision without having provided the appellant with notice.  Therefore, on remand, the RO must provide an appropriate notice letter informing the appellant as to the evidence necessary to substantiate a claim for service connection in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and Hupp, supra, to include how to establish service connection on a secondary basis.

VA's duty to assist includes assessing whether it is necessary to obtain a medical opinion in support of a claim.  When adjudicating an accrued benefits claim, VA is excused from making reasonable efforts to provide assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  In this case, an additional medical opinion must be sought before the claim can be properly adjudicated.   The VA examiner who rendered an opinion based on the evidence in the claims file in January 2011 only provided an opinion as to whether the Veteran's esophageal cancer was related to his service-connected prostate cancer.  The reviewer did not opine as to whether it was at least as likely as not that his cancer was directly related to service.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

The Board also notes that in this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.  Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders, such as prostate cancer, which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  Esophageal cancer is not one of those diseases.  Nevertheless, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board is required to consider all possible theories of entitlement for service connection and thus, the appeal must be remanded for an addendum medical opinion regarding the etiology of the Veteran's esophageal cancer.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the appellant and her representative a letter that complies with the notification requirements as interpreted by Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Include an explanation of the evidence necessary to substantiate a claim for direct service connection, in addition to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. §3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (stating the where a service-connected disability aggravates a nonservice-connected condition, a claimant may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The appellant should be afforded an adequate amount of time to reply.

2.  After proper notice has been afforded, return the claims file to the reviewer who provided the January 2011 medical opinion for an addendum that addresses the etiology of the late Veteran's esophageal cancer.

Following review of the evidence of record, the reviewer is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's esophageal cancer was incurred in or aggravated by the Veteran's military service, to include as secondary to his service-connected prostate cancer.  If the Veteran's prostate cancer aggravated, contributed to or accelerated any esophageal cancer-related pathology, the reviewer must state to what extent the disability did so.

In addition, the reviewer should provide an opinion as to the medical probability that the Veteran's esophageal cancer was related to the Veteran's conceded in-service exposure to Agent Orange.  While the Agent Orange regulations do not list esophageal cancer as a cancer caused by Agent Orange, did the Veteran's exposure to tactical herbicides such as Agent Orange play any role in his development of esophageal cancer?  Why or why not?  

The reviewer is asked to consider the May 5, 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange (reported by Special Assistant Admiral E.R. Zumwalt, Jr.), which, in pertinent part, found that there was adequate evidence to reasonably conclude that it was at least as likely as not that there was a relationship between exposure to Agent Orange and esophageal cancers and cite to the current medical literature.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the appellant shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



